Fourth Court of Appeals
                                San Antonio, Texas
                                    JUDGMENT
                                  No. 04-21-00173-CR

                                Uzziel N. MUNOZ-CRUZ,
                                         Appellant

                                           v.

                                  The STATE of Texas,
                                        Appellee

                 From the County Court at Law No. 5, Bexar County, Texas
                                 Trial Court No. 549370
                        Honorable John Longoria, Judge Presiding

  BEFORE JUSTICE WATKINS, JUSTICE RODRIGUEZ, AND JUSTICE VALENZUELA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED August 31, 2022.


                                            _____________________________
                                            Beth Watkins, Justice